Citation Nr: 0915802	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right hand, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for arthritis of the 
left hand, currently evaluated as noncompensably disabling.

(The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a dental disorder and a left shoulder 
disability are the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge in a February 2009 videoconference hearing.  A 
transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2009 hearing, the Veteran testified to his 
belief that his hand disability had become worse since his 
most recent VA examination.  He noted that his employer had 
made reasonable accommodations for him and that he had begun 
receiving Cortisone shots for pain relief.  He stated that 
his work involved use of the computer but that use of the 
computer for more than 15 minutes resulted in tingling and 
numbness of his right hand.  The Board notes that the most 
recent VA examination was conducted in February 2007.  In 
light of the Veteran's complaint of worsening symptoms, a 
current examination is warranted.

The Veteran also testified that he had been approved for 
Social Security Administration (SSA) disability benefits, but 
that his employer had retained him after providing reasonable 
accommodation for his disability.  It is unclear whether the 
Veteran is currently in receipt of SSA benefits.  In any 
event, records supportive of the Veteran's claims might be in 
the possession of the SSA, in that the Veteran claims that 
SSA had approved him for disability benefits.  The AOJ should 
obtain any records pertaining to the Veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is in 
receipt of SSA benefits, and if so, 
obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  Schedule the Veteran for a VA 
examination to determine the extent of 
his bilateral hand disability.  All 
necessary testing should be carried out 
in conjunction with this examination.  
The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

The examiner should address the Veteran's 
complaint of tingling and numbness in his 
hands with use and indicate whether there 
is a neurologic component to the service-
connected hand disability.  The examiner 
should also address the impact of the 
service-connected arthritis of the hands 
on the Veteran's employability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




